Citation Nr: 1708499	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to April 1970.  He served in Vietnam and earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decisional letter from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now in the jurisdiction of the Nashville, Tennessee RO.  

In April 2009, the Board declined to reopen the previously denied claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion) in January 2010, the Court remanded the Board's decision for development in compliance with the Joint Motion.  In July 2010, the Board remanded the claim for appropriate notice and readjudication.  In October 2014, the Board issued a decision denying the claim, which the Veteran appealed to the Court.  In July 2016, the Court issued a memorandum decision that set aside the Board's October 2014 decision and remanded the matter for further proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was discharged under conditions other than honorable.  The record shows that he has multiple convictions for periods of unauthorized absence without leave (AWOL) totaling 156 days: November 19, 1967 to December 27, 1967; from March 15, 1968 to March 21, 1968; and from March 24, 1968 to April 13, 1968.  He had an additional period of unauthorized absence from October 18, 1969 to January 18, 1970.  In March 1970, the appellant requested discharge in lieu of trial for the last period of unauthorized absence.  He was discharged in April 1970 under conditions other than honorable.

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions, and would be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b), (d)(4).  

An insane person is defined as one who, due to disease, (1) exhibits a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354 (a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

The appellant contends that he was under extreme stress during service and that he was insane at the time of his discharge from service.  The Board notes that it is the appellant's sanity at the time of his AWOL offenses that is relevant to the instant claim, as opposed to at the time of his discharge.  Nevertheless, the Board finds that further development is necessary in this matter, to include a VA examination of the appellant and medical opinion addressing whether he was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with his misconduct during service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims file, including this remand, must be made available to and be reviewed by the examiner in conjunction with the examination. 

A detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL. 

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a)  Did the appellant exhibit a mental disease or disorder at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

b)  Did the appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

c)  Did the appellant, due to disease, interfere with the peace of society at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

d)  Did the appellant, due to disease, become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

In reaching his or her conclusions, the examiner should specifically consider and address the appellant's lay statements (both from the detailed history taken at the examination and contained in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL. 

The examination report must include a complete rationale for all opinions expressed.  

2.  After completing the above, and any additional development that may be warranted, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has been provided adequate opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




